Title: Thomas Jefferson to Benjamin Galloway, 16 August 1816
From: Jefferson, Thomas
To: Galloway, Benjamin


          
            Dear Sir
            Monticello Aug. 16. 16.
          
          Your favor of July 30. came to hand on the 11th inst. I had already concluded that the clockmaker you had contemplated for us was not willing to displace himself, and had taken measures to obtain one from Philadelphia, in which we are like to succeed.
          On the subject of your letter to mrs Randolph I have only to say that generally I am averse to be quoted in the public papers, because there are bigots, religious and political always ready and disposed to make every word from me a text for perversions and ribaldry; and I am now at that time of life which asks repose
			 and tranquility. but as the principles of the letter in question are those I have always avowed, and wished that every one should understand to be mine, and especially as you think it will remove imputations to which the transaction it relates to has given rise, I consent with chearfulness and approbation to its publication; and for this purpose I return the copy you sent with some final corrections, to make it scrupulously what it professes to be.
          
            Our family joins me in assurances of great esteem and respect.
            Th: Jefferson
          
        